430 U.S. 703 (1977)
VORCHHEIMER
v.
SCHOOL DISTRICT OF PHILADELPHIA ET AL.
No. 76-37.
Supreme Court of United States.
Argued February 22, 1977.
Decided April 19, 1977.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
Sharon K. Wallis argued the cause for petitioner. With her on the briefs were Ruth Bader Ginsburg and Melvin L. Wulf.
Alan H. Gilbert argued the cause for respondents. With him on the brief was Edward B. Soken.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE REHNQUIST took no part in the consideration or decision of this case.
NOTES
[*]  Solicitor General Bork filed a brief for the United States as amicus curiae.